Citation Nr: 0032699	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The veteran's claim was remanded for 
further development and notice to the veteran in August 1997.  
It is again before the Board for appellate review.

The Board notes that the veteran's representative has alleged 
clear and unmistakable error (CUE) in a July 2000 rating 
decision.  This allegation was first raised as part of an 
Informal Hearing Presentation dated in November 2000 and the 
RO has not yet had an opportunity to consider the allegation.  
Accordingly, this issue is referred to the RO for such 
further action and development as may be required.


REMAND

The veteran's case was remanded in August 1997 so that an 
administrative determination could be made, in the first 
instance, whether the veteran's Hepatitis C was the result of 
willful misconduct in service.  The RO rendered an 
administrative decision to that effect in March 2000.  The RO 
then issued a rating decision in July 2000 that continued the 
denial of the benefit on appeal.  The July 2000 rating 
decision cited to the administrative decision as prohibiting 
service connection because of the willful misconduct.

There is no indication in the claims file that the veteran 
was ever provided a copy of the March 14, 2000, 
administrative decision.  There is a letter to the veteran, 
dated March 15, 2000; however, the letter discussed the 
procedural posture of several unrelated issues and did not 
discuss the administrative decision, nor was a copy of the 
decision forwarded to the veteran.  The issue of whether the 
hepatitis C is the result of willful misconduct, is a 
separately appealable issue.  Therefore, provisions regarding 
notification to the veteran of the action apply.  Moreover, 
the veteran's case was returned to the Board without allowing 
him the proper time to appeal the determination of willful 
misconduct.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.25 (2000).  

The Board also notes that a VA hospital summary from the VA 
medical center in Detroit, for the period from April 26, 
1999, to May 13, 1999, is included in the file.  However, the 
summary does not contain any identifying information that 
would allow a reader to know who the patient was, where the 
patient was hospitalized or the dates of treatment.  The 
dates of treatment and location were handwritten on the 
summary but no name or identification number of the patient 
was ever added.  The Board suggests that if such summaries 
are to be used in the future that proper identification of 
the patient, location and dates of treatment be included as 
part of the typed information to reduce the possibility of 
erroneous information being written on the records at a later 
date.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran, 
and his representative, with a copy of 
the March 14, 2000, administrative 
decision and advise him of his appellate 
rights concerning the decision.  An 
appropriate period of time should be 
allowed for response.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



